Citation Nr: 1730043	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-49 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a disability rating greater than 10 percent for compensation for residuals of cataract surgery of the left eye under the provisions of 38 U.S.C.A. 
§ 1151 from August 11, 2009.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island, that granted compensation for a detached retina of the left eye due to cataract surgery under 38 U.S.C.A. § 1151, and assigned an initial noncompensable disability rating, effective July 31, 2000.  In June 2010, the RO also determined that the Veteran was not entitled to a TDIU. The Veteran expressed disagreement with these decisions and perfected a substantive appeal.

In August 2010, the RO determined that clear and unmistakable error had been committed by the RO in assigning the initial effective date of the award of service connection, and corrected the effective date of service connection to be February 11, 2003, the date of the Veteran's claim.  The RO also determined that the service-connected residuals of cataract surgery of the left eye warranted an initial 10 percent disability rating from February 11, 2003, to July 12, 2006; a 20 percent disability rating from July 13, 2006, to January 3, 2008; and a 10 percent disability rating from January 4, 2008. 

In April 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.  In April 2016, VA sent the Veteran a letter informing him that the Veterans Law Judge had retired and that he was entitled to a new hearing.  In April 2017, the Veteran responded that he did not wish to appear at another Board hearing.

In January 2014 the Board denied an increased initial disability rating prior to August 11, 2009, and remanded the issue of an increased rating thereafter for additional development, to include entitlement to a TDIU.  In an August 2015 decision, the Board denied entitlement to an increased rating in excess of 10 percent from August 11, 2009 and entitlement to a TDIU.

The Veteran appealed the August 2015 decision to the United States Court of Appeals for Veterans Claims, which vacated the Board's decision in a January 2017 Memorandum Decision.  These issues are now before the Board.

In the Board's January 2014 and August 2015 decision, it found that statements by the Veteran during his April 2012 Board hearing could be construed as a claim for vocational rehabilitation benefits from VA.  As the matter was not in appellate status, it was referred to the originating agency for appropriate action.  It does not appear that additional action on this matter was undertaken.  As such, it is, again, referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1. Prior to his January 1998 cataract surgery, the Veteran's corrected visual acuity was 20/70 in the left eye and 20/20 in the right eye.

2. From August 11, 2009, the Veteran has had visual acuity of no more than light perception of the left eye and normal (20/40 or better) corrected visual acuity of the right eye.

3. The Veteran's left eye disability has not exhibited active uveitis since August 11, 2009.

4. The Veteran's sole service-connected left eye disability is not shown by itself to preclude the Veteran from securing or following any form of substantially gainful employment consistent with his education and occupational background.



CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent, but no higher, for compensation for residuals of cataract surgery of the left eye under the provisions of 38 U.S.C.A. § 1151, from August 11, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.75 to 4.84a, Diagnostic Codes 6000 to 6099 (in effect prior to December 10, 2008). 

2. The criteria for a finding of TDIU or referral of a claim for TDIU on an extra-schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify has been satisfied by multiple letters throughout the pendency of the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, relevant social security records, and identified private treatment records.  The record does not indicate, and the Veteran has not notified VA, that additional medical records or relevant social security records exist. 

A VA examination was most recently afforded in April 2014 for the Veteran's left eye disability.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, evidence received since the most recent April 2014 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his left eye disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's left eye disability in light of the applicable diagnostic criteria.  See id.     

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a detached retina of the left eye due to surgery at a VA medical center was received on February 11, 2003.  Compensation under 
38 U.S.C.A. § 1151 for a detached retina of the left eye due to cataract surgery was granted in March 2010.  In August 2010, the RO determined that the service-connected residuals of cataract surgery of the left eye warranted an initial 10 percent disability rating from February 11, 2003, to July 12, 2006; a 20 percent disability rating from July 13, 2006, to January 3, 2008; and a 10 percent disability rating from January 4, 2008.

During the pendency of the appeal, the criteria for rating eye disabilities were amended.  However, because the Veteran filed this claim prior to December 10, 2008, the appeal will be considered under the former criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

In determining the effect of aggravation of visual disability, even though the visual impairment of only one eye is service connected, the vision of both eyes must be evaluated before and after suffering the aggravation, and subtract the former evaluation from the latter except when the bilateral vision amounts to total disability.  See 38 C.F.R. § 4.78.  In the event of subsequent increase in the disability of either eye, due to intercurrent disease or injury not associated with the service, the condition of the eyes before suffering the subsequent increase will be taken as the basis of compensation subject to the provisions of 38 C.F.R. § 3.383 (a).  The United States Court of Appeals for Veterans Claims (Court), in Villano v. Brown, 10 Vet. App. 248, 250 (1997), held that the second sentence of 38 C.F.R. § 4.78 precludes VA from considering any increase in disability in the non-service-connected eye when computing the aggravation of a disability after the initial rating has been made.

Here, only the Veteran's left eye disability is treated as if it were service-connected. Where service connection is in effect for only one eye, the visual acuity in the non-service-connected eye will be considered to be normal (20/40 or better) unless there is blindness in that eye.  38 U.S.C.A. § 1160 (a)(1); 38 C.F.R. §§ 3.383, 4.84; Villano, supra. 

According to 38 C.F.R. §§ 3.322 (a) and 4.22, in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made. 

In VAOPGCPREC 4-2001, the following fact pattern was presented: 

 ...a Veteran claimed compensation for additional disability resulting from the worsening of his non-service-connected incomplete quadriplegia by therapy he received in a VA hospital.  The Board...found that his quadriplegia permanently worsened as a result of the VA treatment and granted entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the lower extremities.  In implementing the Board's decision, a [RO] assigned a noncompensable disability rating for the incomplete quadriplegia because the condition was totally disabling at the time of the VA treatment and "there is no additional disability to warrant...a higher evaluation." 

The General Counsel held, based on a literal reading of the language in the above cited statute and regulations, that the provisions of 38 C.F.R. § 3.322 (a) and 4.22 are applicable to the rating of a disability for which compensation is payable under the provisions of 38 U.S.C.A. § 1151. 

The Veteran's left eye disability has been rated under 38 C.F.R. § 4.84a, Diagnostic 
Code 6029, which provides the rating criteria for aphakia.  Under the former rating criteria, a minimum 30 percent disability rating will be assigned for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029 (in effect prior to December 10, 2008). 

A VA optometry note dated August 11, 2009, shows that the reported poor vision in the left eye following scleral buckle and pars plana vitrectomy for retinal detachment.  Visual acuity in the right eye was 20/20 and in the left eye was count fingers at four feet.  Confrontation fields were full on the right, restricted 360 on the left.  The assessment was retinal detachment of the left eye status post pars plana vitrectomy/ scleral buckle/gas bubble; afferent pupillary defect of the left eye by reverse; significant constriction of peripheral visual fields of the left eye; retina intact by buckle; no new holes, tears, breaks; optic atrophy of the left eye secondary to retinal detachment; aphakia and iridodonesis status post complicated cataract extraction of the left eye; myopia of the right eye and high hyperopia of the left eye; and monocular status.  Best corrected visual acuity in the right eye was 20/20 and in the left eye was 20/400.

A VA ophthalmology consult dated August 28, 2009, shows that visual acuity in the right eye was 20/20-2 and in the left eye was hand motion/count fingers at one foot. Extra-ocular movements were full.  The right eye had normal disc, macula, periphery, and vitreous.  The left eye had atrophic disc; fibrosed macula with significant retinal pigment epithelium; and chronic retinal detachment.  The assessment was retinal detachment of the left eye with proliferative vitreoretinopathy; inoperable.

During the April 2012 Board hearing, the Veteran testified that he had a total loss of vision in the left eye.  He stated that prior to the cataract surgery, he had 20/20 corrected vision in the left eye.  He added that he had 20/20 corrected vision in the right eye.  He also indicated that he had not worked as a truck driver since the cataract surgery.

A VA optometry note dated April 20, 2012, shows visual acuity in the right eye as 20/20 and in the left eye as hand motion at three feet.  Near visual acuity in both eyes was 20/25.  Pupils were equal, round, and reactive in the right; and irregular and fixed in the left.  Extraocular muscle motility was full, equal, smooth, and accurate.  Confrontation fields were full to finger counting in the right and to hand motion in the left.  Lids/lashes exhibited dermatochalasis with capped glands in both eyes.  Conjunctiva were manifested by nasal and temporal pinguecula in both eyes.  Cornea was manifested by arcus 360 in both eyes.  The iris was flat and intact in the right eye and ectopic pupil in the left eye in the zone of iris atrophy.  The lens was NS 1+ in the right eye and displaced intraocular lens with fibrosis in the left. Anterior chambers were deep and quiet and angles were open in both eyes.  Vitreous was clear and disc margins were distinct in both eyes.  Rim was pallor. Macula were normal in both eyes.  Vasculature was normal in caliber and appearance in both eyes.  Background was normal in both eyes.  Periphery was normal without holes or tears 360º in both eyes.  The impression was history of retinal detachment with chorioretinal scars and buckle in the left eye; history of uveitis of the left eye secondary to retinal detachment; and myopic astigmatism with presbyopia.  There was no current uveitis.

A VA optometry consult dated August 22, 2013, shows that there was no glaucoma. Visual acuity in the right eye was 20/20 and in the left eye was hand movement at three feet.  Near visual acuity in both eyes was 20/20.  Pupils were round and reactive in the right; and distorted, not reactive, in the left.  Extraocular muscle motility was full, smooth, and accurate in the right, and up and down gaze restricted in both directions and vergence in the left.  Confrontation fields were full to finger counting in the right and unable to test in the left.  Lids/lashes exhibited dermatochalasis in both eyes.  Conjunctiva were manifested by nasal and temporal pinguecula in both eyes.  Cornea was manifested by arcus 360 in both eyes.  The iris was flat and intact in the right eye and ectopic pupil in the left eye in the zone of iris atrophy.  The lens was NS 1+ in the right eye and displaced intraocular lens with fibrosis in the left.  Anterior chambers were deep and quiet and angles were open in both eyes.  Vitreous was clear and disc margins were distinct in both eyes.  Rim was pallor.  Macula were normal in both eyes with no edema, lipid, or heme. Vasculature was normal in caliber and appearance in both eyes.  Background was manifested by laser scars nasal to optic nerve head and inferior greater than superior arcades in the left eye to extreme periphery in the left eye.  The impression was history of retinal detachment with chorioretinal scars in the left eye; history of uveitis of the left eye secondary to retinal detachment repair surgery; and presbyopia.

An April 2014 VA optometry examination documents a diagnosis of legal blindness of the left eye.  Corrected visual acuity in the right eye was 20/40 or better.  The Veteran was said to have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The lens required to correct distance vision in the poorer eye did not differ by more than three diopters from the lens required to correct distance vision in the better eye.  A semi-fixed afferent pupillary defect was present in the left eye.  There was a visual acuity of 20/200 or less in the better eye with use of a correcting lens based upon visual acuity loss.  There was no severe irregular astigmatism or diplopia.  Tonometry revealed pressure of 17 in each eye.  External lids/lashes were normal in the right eye and irregular pupil in the left eye. Conjunctiva, sclera, and cornea were normal in both eyes.  Anterior chamber was normal in the right eye and had white opaque scar tissue in the left eye.  Iris was normal on the right and irregular in the left.  Lens was normal in the right and there was none in the left.  Internal eye examination of the right eye was normal, but there was no view of the left eye.  The Veteran's vision was too poor to see hand motion in any peripheral area of the left eye.  There was scotoma affecting at least 1/4 of the visual field of the left eye.  He did not have legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.  There was post-operative cataract and aphakia or dislocation of the crystalline lens of the left eye.  There was retinopathy and detached retina of the left eye.  He did not have any other complications, conditions, signs and/or symptoms related to the condition at hand.  There was no disfigurement attributable to any eye, and no incapacitating episodes attributable to any eye condition.  The examiner added that the impact of each of eye condition was that he could not drive a truck which was his occupation before this condition. He felt that his life has never been the same since all this, and that he was due more compensation for his eye condition. 

The preponderance of medical evidence shows that from August 11, 2009, the best corrected visual acuity for the left eye was hand motion with only light perception. Further, the best corrected visual acuity for the nonservice-connected right eye has consistently been 20/20.  Thus, the medical evidence does not support a finding of blindness in the non-service-connected eye.  Consequently, the provisions of 38 U.S.C.A. § 1160 (a)(1) regarding the loss of paired organs are not for application in the instant case. 

As the nonservice-connected right eye has normal visual acuity (20/40 or better), the medical evidence is consistent with a 30 percent disability rating for the Veteran's left eye.  38 C.F.R. § 4.84a, Diagnostic Code 6070. 

With respect to the Veteran's visual acuity prior to his January 1998 surgery, a VA treatment record dated January 8, 1998, documents visual acuity of the left eye as 20/200 and 20/70 corrected.  The Board notes the contention of the Veteran's representative that the documentation of 20/20 vision on this treatment record corresponds to the Veteran's left eye.  However, in its January 2017 Memorandum Decision, the Court noted, "Just prior to surgery, the appellant had an eye examination that reported the appellant's vision on two lines: On the first line, the appellant's vision is reported as '20/20,' and on the second line as '20/200' with a right-facing arrow pointing to a visual acuity of '20/70.'  After surgery, the appellant's eyesight improved." (citations to the Record Before the Agency removed).  In that litigation, the Veteran acknowledged that pre-surgery in the left eye was no worse than 20/80.  Moreover, a January 23, 1997 treatment record states that there is a low likelihood that surgery would result in vision better than 20/40.  It is evident that the Veteran did not have 20/20 vision in the left eye.  At the same appointment reference is again made to 20/20 vision, but it is evident that this refers to the right eye.  Visual acuity for the left eye is documented as 20/200 and 20/80 corrected.

Thus, the medical evidence shows that prior to the Veteran's January 1998 surgery, visual acuity of the left eye was note better than 20/70.  As the right eye is considered to be 20/40 or better, this would correspond to a disability rating prior to surgery of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

As previously noted, in order to determine the appropriate disability evaluation for the Veteran's left eye, the pre-surgery disability rating must be subtracted from the current disability rating.  Subtracting the 10 percent disability rating for the pre-surgery visual acuity from the 30 percent rating for the post-surgery visual acuity, a 20 percent evaluation from August 11, 2009 is warranted.  The rating criteria reflect that the Veteran would only be entitled to a higher rating if he had anatomical loss of the left eye.  This is not shown by the evidence of record.  As a result, the Veteran is entitled to a disability rating of 20 percent, but no higher, from August 11, 2009.

The Board has considered other avenues that may afford the Veteran a schedular disability rating in excess of 20 percent, but finds that the law precludes an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.78.  

The Board notes that the RO has also considered the manifestation of uveitis of the Veteran's left eye over the course of this appeal.  In this regard, uveitis is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6000, which provides that uveitis, in chronic form, is to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  It is further provided that the minimum rating to be assigned, with active pathology, is 10 percent. 

The RO has assigned an additional 10 percent for active uveitis from July 13, 2006, to January 4, 2008.  The medical evidence of record since August 11, 2009, has shown a history of uveitis, but there is no indication of any active uveitis over the course of the appeal since then.  As such, an additional evaluation for uveitis is not warranted for any other period.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

There is no period of time since August 11, 2009, during which the Veteran's eye disability warranted a disability rating higher than the 20 percent evaluation awarded in this decision.  See Fenderson, 12 Vet. App. at 119. 

 Extra-schedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for his left eye disability during this period.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for the Veteran's left eye that the available schedular evaluations for the service-connected residuals of left eye cataract surgery are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left eye with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as the result of decreased visual acuity.  Thus, the Veteran's current ratings are adequate. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


III. TDIU

The Veteran is currently in receipt of service connection for residuals of cataract surgery of the left eye, with a 20 percent evaluation, pursuant to this decision.  This is his sole service-connected disability.

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

On the Veteran's May 2010 VA Form 21-8940 Application for TDIU, the Veteran reported that he last worked full-time in July 2002.  The Veteran stated that he became too disabled to work in January 2003 as a result of his left eye.  His employment history included working as a truck driver, bus driver, cashier at a casino, and assistant manager at a KFC.

At the Veteran's April 2012 Board hearing, the Veteran testified that his left eye disability made him unemployable as a truck driver.  In addition, the Veteran cited additional health problems, including blood pressure, anxiety, and stress.  The Veteran reported that his attempt to work in the administrative field was not successful.  He testified that he graduated high school with some college, tractor trailer training school, and administrative training at a technical school.  The Veteran reported that his work at the casino had been stressful, which further aggravated his non-service connected health conditions.  The Veteran further explained that he had arthritis in his knee, back problems, and anxiety issues.

At the Veteran's most recent April 2014 VA ophthalmology examination, the examiner concluded that the Veteran's left eye disability did impact his ability to work.  Specifically, the examiner noted that the Veteran "cannot drive a truck."  

As referenced in the Court's January 2017 Memorandum Decision, the record contains a January 2001 statement from a VA ophthalmologist.  The statement notes that:

There is no realistic possibility of recovery of vision of better than 20/400 in his left eye.  He cannot operate a truck.  There is no possibility of his ever being able to work as a truck driver again.  In addition, he is restricted from all strenuous physical activity in order to minimize the risk of recurrent retinal detachment.  He cannot perform any occupation requiring more effort than lifting a five pound weight.

In a January 2005 decision, an SSA administrative law judge referred to the SSA records as showing that the left eye blindness "would result in an inability to work at unprotected heights or around dangerous machinery."  No other functional deficit was attributed to the left eye, although the judge found that sustained competitive full time work as a result of multiple non-service-connected disabilities would be precluded.  There is also evidence in the SSA files that the Veteran worked in a casino as a cashier for 18 months but left to apply for another position because of the stress of his assignments and disagreements with supervisors and not because of vision deficits. 

In March 2015, the RO referred the issue to the Director of Compensation and Pension Service so as to obtain an advisory opinion regarding the propriety of granting entitlement to a TDIU.  The RO explained that the evidence of record had shown that the Veteran had a high school education with one year of college and past relevant work as a truck driver, a school bus driver, a slot booth cashier and an assistant restaurant manager.  He also had other medical conditions associated with obesity, a back condition, and a psychiatric condition.  The Social Security Administration was said to have determined that he was disabled due to his medical and psychiatric disabilities.

Thereafter, in March 2015, the Director of Compensation Service conducted an administrative review for entitlement to individual unemployability benefits on an extra-schedular basis.  It was summarized that the Veteran had stated he was unable to work due to his service connected condition.  Service connection was said to have been established for one condition - residual of cataract surgery of the left eye.  This remains the case.  Entitlement to pension was established in 2003 due to a severe spine condition, posttraumatic stress disorder and anxiety, and coronary atherosclerosis.  Entitlement to Social Security Administration disability benefits was established by an administrative law judge effective May 1, 2004.  The Social Security Administration granted disability benefits due to morbid obesity, left eye blindness, depression and anxiety.  The medical evidence demonstrates that the Veteran is essentially blind in the left eye.  VA treatment records do not reveal hospitalizations, emergency room visits, recent surgeries or any intensive treatment programs for the left eye.  It was determined that a review of all available evidence does not show that the impact of the Veteran's service connected condition prevents him from engaging in substantial gainful activity.  It was explained that it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, however, entitlement to a TDIU was not established.

Having considered the entirety of the medical and lay evidence of record, the Board finds that the Veteran is not shown to be unemployable due to his service-connected disability alone.  While the service-connected left eye disability precludes him from working as a truck driver, and certainly has an impact on other occupations, such impact is accounted for by the schedular evaluation assigned.   The Veteran is not shown to be unable to secure and follow any employment solely as a result of his left eye disability.  

The most recent VA examination noted that he was unable to drive a commercial truck, but did not document any additional functional limitation.  The Veteran himself has testified that his inability to maintain an administrative job, such as a cashier at the casino, was in part due to his non-service connected disabilities, which the Board may not consider.  With respect to the April 2001 statement from a VA ophthalmologist, the Board notes that there are a multitude of professions which do not require strenuous physical activity or the lifting of five pounds.  The Veteran has testified that he has received administrative training, a field which would certainly offer an occupation that does not require strenuous physical activity.  While the Board notes that the Veteran has testified that administrative work in the past did not work out, his testimony and the evidence indicates that this was largely due to nonservice-connected disabilities.  

There is no doubt that blindness of the left eye results in functional impairment.  In addition, the Board accepts the April 2001 statement that the Veteran's ability to perform physical activity is limited as well.  However, there is no indication that the Veteran's left eye disability precludes him from working with or under the supervision of others, or from interacting with the public.  There is no evidence that he is unable to drive a personal vehicle, leave the home, answer telephones, handle financial transactions or use a computer keyboard or touch screen that are skills and functions of non-strenuous employment.  The left eye disability does not preclude him from working in an administrative job or other occupation that does not require heavy lifting.  His sole service-connected disability does not by itself deprive the Veteran of complete functional occupational capacity, sufficient to obtain and retain gainful work.  The Board may not consider his nonservice-connected disabilities of record in making this determination.
 
The preponderance of evidence is against the claim; there is no doubt to be resolved.  The Veteran is not unemployable due solely to service-connected disabilities, and hence referral for extra-schedular TDIU under 38 C.F.R. § 4.16 (b), is not warranted.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating of 20 percent for service-connected residuals of cataract surgery of the left eye (38 U.S.C.A. § 1151) from August 11, 2009 is granted.

Entitlement to referral of a claim for a total disability rating for compensation based on individual unemployability (TDIU) is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


